Citation Nr: 0937699	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  99-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for a major depressive 
disorder.  

3.  Entitlement to service connection for a chronic hiatal 
hernia.  

4.  Entitlement to service connection for a chronic heart 
disorder.  

5.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the Veteran's posttraumatic stress 
disorder.  

6.  Entitlement to a compensable disability evaluation for 
the Veteran's tonsillitis and cervical adenopathy.  

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran, the Veteran's spouse, and B. B.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the Veteran's claim of 
entitlement to a low back disorder; determined that the 
Veteran had not submitted well-grounded claims of entitlement 
to a major depressive disorder, a hiatal hernia, and a heart 
disorder; denied service connection for posttraumatic stress 
disorder (PTSD); denied an increased disability evaluation 
for his tonsillitis and cervical adenopathy; and denied a 
total rating for compensation purposes based on individual 
unemployability.  In May 2001, the RO readjudicated the 
issues of the Veteran's entitlement to service connection for 
a major depressive disorder, a hiatal hernia, and a heart 
disorder on the merits and denied the claims.  

In September 2003, the Veteran was afforded a videoconference 
hearing before a Veterans Law Judge.  In March 2004, the 
Board determined that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to 
service connection for a low back disorder and remanded the 
issues of service connection for a low back disorder, PTSD, 
major depression, a hiatal hernia, and a heart disorder; an 
increased evaluation for the Veteran's tonsillitis and 
cervical adenopathy; and a total rating for compensation 
purposes based on individual unemployability to the RO for 
additional action.  

In May 2005, the Appeals Management Center (AMC) granted 
service connection for PTSD; assigned a 50 percent evaluation 
for that disability; and effectuated the award as of July 24, 
1998.  In September 2005, the Veteran submitted a notice of 
disagreement (NOD) with the initial evaluation assigned for 
his PTSD.  In July 2006, the Board remanded the Veteran's 
appeal to the RO for additional action.  

In June 2009, the Veteran was informed that the Veterans Law 
Judge who had conducted his September 2003 videoconference 
hearing was no longer employed by the Board and he therefore 
had the right to an additional hearing before a different 
Veterans Law Judge.  The Veteran subsequently responded that 
he wished to have a videoconference hearing before a Veterans 
Law Judge.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 50 percent for the 
Veteran's PTSD.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


REMAND

In June 2009, the Veteran was informed that the Veterans Law 
Judge who had 


conducted his September 2003 videoconference hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  The Veteran subsequently requested a videoconference 
hearing before a Veterans Law Judge.  Therefore, the Veteran 
should be scheduled for the requested hearing.  

In September 2005, the Veteran submitted a NOD with the 
initial evaluation assigned for his PTSD.  The RO has not 
issued a statement of the case (SOC) to the Veteran which 
addresses the issue of the Veteran's entitlement to an 
initial evaluation in excess of 50 percent for his PTSD.  The 
Court has directed that where a Veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Further, the Court has recently clarified that where 
entitlement to a total rating for compensation purposes based 
on individual unemployability under the provisions of 38 
C.F.R. § 4.16 is raised during the adjudicatory process of 
evaluating the underlying disability, it is part of the claim 
for benefits for the underlying disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, this case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which 
addresses the Veteran's entitlement to an 
initial evaluation in excess of 50 
percent for his PTSD.  The Veteran should 
be given the appropriate opportunity to 
respond to the SOC.  

2.  Then schedule the Veteran for the 
requested videoconference hearing before 
a Veterans Law Judge.  The record should 
reflect proper notification to the 
Veteran of the scheduled hearing.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

